 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SAM CONSIGLIO, JR.,                               Case No. 1:16-cv-01268-AWI-SAB (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE A
                                                        RESPONSE TO DEFENDANTS’ EX PARTE
13           v.                                         MOTION TO MODIFY RULE 28 AND
                                                        DEFENDANTS’ AMENDED EX PARTE
14    EDMUND G. BROWN, et al.,                          MOTION TO MODIFY RULE 28
15                       Defendants.                    (ECF Nos. 68, 69)
16

17          Plaintiff Sam Consiglio, Jr. is a civil detainee proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 21, 2019, Defendants filed an ex parte motion to modify Rule 28 of the Federal

20   Rules of Civil Procedure to permit the court reporter to attend Plaintiff’s deposition, which will

21   occur via videoconferencing, outside of Plaintiff’s presence. (ECF No. 68.) In their motion,

22   Defendants request that, since Department of State Hospitals, Coalinga (“DSH, Coalinga”) does

23   not have the resources to provide staff to attend and ensure the safety of a court reporter during a

24   deposition held on its grounds, the Court should issue an order modifying Rule 28 and permitting

25   the court reporter to administer the oath, transcribe the testimony, and perform any other official

26   duties during Plaintiff’s deposition from Defendants’ counsel’s office.

27          On March 22, 2019, Defendants filed an amended ex parte motion to modify Rule 28 to

28   permit the court reporter to attend Plaintiff’s deposition, which will occur via videoconferencing,
                                                        1
 1   outside of Plaintiff’s presence. (ECF No. 69.) In the amended motion, Defendants request that,

 2   because DSH, Coalinga does not have the resources to provide staff to attend and ensure the

 3   safety of a court reporter during a deposition held on its grounds and the videoconferencing

 4   system used by DSH, Coalinga does not match or interface with the videoconferencing system

 5   used by Defendants’ counsel’s office, the Court should issue an order modifying Rule 28 and

 6   permitting the court reporter to administer the oath, transcribe the testimony, and perform any

 7   other official duties during Plaintiff’s deposition from the office of Esquire Deposition Solutions

 8   in Sacramento, California, with Defendants’ counsel also present in the same office of Esquire

 9   Deposition Solutions.

10           However, the Local Rules of the Eastern District of California recognize limited situations

11   in which ex parte applications may be filed: an initial extension of time where a stipulation cannot

12   reasonably be obtained (L.R. 144(c)); applications to shorten time (L.R. 144(e)); injunctive relief

13   (L.R. 231); receivers (L.R. 232); and default judgment (L.R. 540). Since Defendants’ ex parte

14   motion to modify Rule 28 does not fall within one of these limited situations and Defendants’

15   motions were served on Plaintiff, the Court declines to decide Defendants’ motions ex parte.

16   Additionally, because no order shortening time was requested nor was the motion personally

17   served on Plaintiff due to the nature of the request and relied sought, the Court further declines to

18   decide the matter without an opportunity for the Plaintiff to be heard.

19           Instead, the Court finds that it is appropriate to require Plaintiff to file a response to

20   Defendants’ motions within twenty-one days from service of this order. No extensions will be
21   granted after that date as the issue is quite limited. Further, if Plaintiff files an opposition to

22   Defendants’ motions, Defendants may file a reply as permitted by Local Rule 230(l). The Court

23   acknowledges that Plaintiff’s deposition is currently scheduled for April 2, 2019 and that the time

24   allotted to Plaintiff to file a response to Defendants’ motions will not lapse until after that date.

25   Therefore, the Court determines that the April 2, 2019 deposition of Plaintiff will not go forward

26   unless Defendants’ counsel and the court reporter are physically present in the same location as
27   Plaintiff at DSH, Coalinga at the time of the deposition. If the April 2, 2019 deposition of

28   Plaintiff does not go forward, then the Court will re-set Plaintiff’s deposition after the Court rules
                                                          2
 1   on Defendants’ motion.

 2            Based on the foregoing, the Court HEREBY ORDERS that:

 3            1.      Plaintiff shall file a response to Defendants’ original and amended motions to

 4                    modify Rule 28 of the Federal Rules of Civil Procedure within twenty-one (21)

 5                    days from the date of service of this order;

 6            2.      If Plaintiff files an opposition to Defendants’ Rule 28 motions, Defendants may

 7                    file a reply as permitted by Local Rule 230(l);

 8            3.      Plaintiff’s April 2, 2019 deposition shall not forward unless Defendants’ counsel

 9                    and the court reporter are physically present in the same location as Plaintiff at

10                    DSH, Coalinga at the time of the deposition; and

11            4.      If the noticed April 2, 2019 deposition does not go forward, the Court will re-set

12                    Plaintiff’s deposition after the Court rules on Defendants’ Rule 28 motions.

13
     IT IS SO ORDERED.
14

15   Dated:        March 26, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
